Case 2:17-cv-03845-GW-MRW Document 79 Filed 02/17/21 Page 1 of 2 Page ID #:1345



     1

     2
                                                                                JS-6
     3

     4

     5

     6

     7

     8                             UNITED STATES DISTRICT COURT
     9                         CENTRAL DISTRICT OF CALIFORNIA
    10

    11    KING SHEN CO., LTD., et al.,             Case No. CV 17-3845-GW-MRWx

    12                         Plaintiffs,

    13           v.                                  ORDER TO DISMISS WITH
                                                     PREJUDICE
    14    KING ROOF INDUSTRIAL CO.
          LTD.,
    15
                               Defendant.
    16

    17

    18
                Based upon the stipulation between the parties and their respective counsel,
    19
         it is hereby ORDERED:
    20
                1.     All claims brought by Plaintiff are dismissed with prejudice in their
    21
                       entirety.
    22
                2.     All counterclaims brought by Defendant are dismissed with prejudice
    23
         in their entirety.
    24
                3.     U.S. Patent No. 7,240,816 has been affirmed as invalid by the United
    25
         States Court of Appeal for Federal Circuit. Neither of the Plaintiffs, and none of
    26
         their respective successors and/or assigns, will seek any further review or appeal of
    27
         the ruling that U.S. Patent No. 7,240,816 is invalid.
    28
Case 2:17-cv-03845-GW-MRW Document 79 Filed 02/17/21 Page 2 of 2 Page ID #:1346



     1         4.    Each of the parties shall bear its and his own respective attorney fees
     2 and costs in connection with the above captioned action and in connection with Ex

     3 Parte Reexamination Proceedings Control Nos. 90/013961 and 90/014080 before

     4 the United States Patent and Trademark Office and all related appeals.

     5

     6         IT IS SO ORDERED.
     7

     8
         Dated: February 17, 2021

     9                                         _________________________________
    10                                         HON. GEORGE H. WU,
                                               UNITED STATES DISTRICT JUDGE
    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
